                                     Case 8:19-bk-11218-MW       Doc 142 Filed 10/21/19 Entered 10/21/19 11:58:55       Desc
                                                                  Main Document    Page 1 of 18



                                       1 MONICA RIEDER (State Bar No. 263250)
                                         mrieder@lgbfirm.com
                                       2 ROYE ZUR (State Bar No. 273875)
                                         rzur@lgbfirm.com
                                       3 LANDAU GOTTFRIED & BERGER LLP
                                         1880 Century Park East, Suite 1101
                                       4 Los Angeles, California 90067
                                         Telephone: (310) 557-0050
                                       5 Facsimile: (310) 557-0056

                                       6 Attorneys for Jeffrey I. Golden,
                                         Chapter 7 Trustee
                                       7

                                       8                           UNITED STATES BANKRUPTCY COURT

                                       9              CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

                                      10
& B ERGER LLP




                                      11   In re                                     Case No. 8:19-bk-11218-MW
           LOS ANGELES, CALIFORNIA




                                      12   US DIRECT, LLC,                           Chapter 7
              ATTORNEYS AT LAW
  GOTTFRIE D




                                      13                                             CHAPTER 7 TRUSTEE’S NOTICE OF
                                                                 Debtor.             MOTION AND MOTION FOR ORDER
                                      14                                             PURSUANT TO FRBP 9019 APPROVING
L ANDAU




                                                                                     RELEASE AGREEMENT BETWEEN
                                      15
                                                                                     CHAPTER 7 TRUSTEE AND
                                      16                                             ADVANTAGE SALES & MARKETING
                                                                                     LLC FORMERLY D/B/A TAKE 5 MEDIA
                                      17                                             GROUP; MEMORANDUM OF POINTS
                                                                                     AND AUTHORITIES; DECLARATION
                                      18                                             OF JEFFREY I. GOLDEN IN SUPPORT
                                                                                     THEREOF
                                      19

                                      20                                             [No hearing required unless requested pursuant
                                                                                     to 2014-1(b)]
                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                     Case 8:19-bk-11218-MW          Doc 142 Filed 10/21/19 Entered 10/21/19 11:58:55                    Desc
                                                                     Main Document    Page 2 of 18



                                       1 TO THE HONORABLE MARK S. WALLACE, UNITED STATES BANKRUPTCY

                                       2 JUDGE; THE OFFICE OF THE UNITED STATES TRUSTEE; AND PARTIES ENTITLED

                                       3 TO NOTICE:

                                       4           PLEASE TAKE NOTICE that Jeffrey I. Golden, Chapter 7 trustee (the “Trustee”) of the

                                       5 bankruptcy estate (the “Estate”) of US Direct, LLC (the “Debtor”), hereby moves (the “Motion”)

                                       6 for entry of an order (1) approving, pursuant to Federal Rule of Bankruptcy Procedure 9019, the

                                       7 proposed General Release Agreement (the “Agreement”) between the Trustee, on the one hand, and

                                       8 Advantage Sales & Marketing LLC, which formerly did business as Take 5 Media Group

                                       9 (“Advantage”), on the other hand; and (2) authorizing the Trustee to enter into the proposed

                                      10 Agreement on the terms provided therein.
& B ERGER LLP




                                      11           PLEASE TAKE FURTHER NOTICE that the salient terms of the proposed Agreement
           LOS ANGELES, CALIFORNIA




                                      12 are:
              ATTORNEYS AT LAW
  GOTTFRIE D




                                      13           1.      Advantage shall pay the Trustee $52,009.31 (the “Settlement Payment”), which

                                      14 comprises (a) $50,009.31, which Advantage has represented constitutes a full refund of all
L ANDAU




                                      15 payments made to the Take 5 Media Group business unit of Advantage (the “Take 5 Unit”) by the

                                      16 Debtor, and (b) $2,000 to defray the Trustee’s expenses in bringing this Motion; and

                                      17           2.      Upon receipt of the Settlement Payment, the Trustee shall provide a general release

                                      18 of all claims the Estate may have against Advantage related to the Take 5 Unit, provided, however,

                                      19 that if Advantage’s representation understates the amount of money received from the Debtor by

                                      20 the Take 5 Unit by more than $2,000, the releases in the Agreement shall be void ab initio, and the

                                      21 Trustee shall be free to pursue any and all claims the Estate may have against Advantage.

                                      22           PLEASE TAKE FURTHER NOTICE that the Trustee seeks approval of the Agreement

                                      23 on the grounds that it is fair and equitable and in the best interest of the estate, in that (1) it will

                                      24 result in the payment of more than $50,000 in cash into an estate that currently has no funds; (2) it

                                      25 allows the Trustee to resolve the potential dispute with Advantage with minimal expense and

                                      26 despite the fact that the Trustee currently lacks access to the Debtor’s historical financial records;

                                      27 and (3) if the Trustee later discovers that the Estate has substantially greater claims against

                                      28 Advantage than Advantage has represented, the releases in the Agreement shall be void and the

                                                                                               1
                                     Case 8:19-bk-11218-MW         Doc 142 Filed 10/21/19 Entered 10/21/19 11:58:55               Desc
                                                                    Main Document    Page 3 of 18



                                       1 Trustee shall be free to pursue those claims on behalf of the Estate.

                                       2          PLEASE TAKE FURTHER NOTICE that the Motion is based on this Notice, the

                                       3 attached Memorandum of Points and Authorities, the Declaration of Jeffrey I. Golden, the

                                       4 arguments of counsel, and other admissible evidence properly brought before the Court at or before

                                       5 any hearing on this Motion.

                                       6          PLEASE TAKE FURTHER NOTICE that any response and request for hearing, in the

                                       7 form required by Local Bankruptcy Rule 9013-1(f), must be filed with the Court (Clerk of the

                                       8 Court, United States Bankruptcy Court, 411 West Fourth Street, Santa Ana, CA 92701) and served

                                       9 on the Trustee and the United States Trustee, at the following addresses, not later than 14 days, plus

                                      10 three days for service by mail, after the date of service of this notice:
& B ERGER LLP




                                      11          1. Counsel for the Trustee—Landau Gottfried & Berger LLP, Attention: Monica Rieder,
           LOS ANGELES, CALIFORNIA




                                      12 1880 Century Park East, Suite 1101, Los Angeles, CA 90067; and
              ATTORNEYS AT LAW
  GOTTFRIE D




                                      13          2. United States Trustee—Office of the United States Trustee, Attention: Frank Cadigan,

                                      14 411 West Fourth Street, Suite 7160, Santa Ana, CA 92701.
L ANDAU




                                      15          WHEREFORE, the Trustee respectfully requests that the Court: (1) grant this Motion; (2)

                                      16 approve the Agreement; (3) authorize the Trustee, in his capacity as trustee for the Estate, to enter

                                      17 into the proposed Agreement on the terms provided therein; and (4) provide such other related relief

                                      18 as may be necessary to effectuate the foregoing.

                                      19

                                      20    Date: October 21, 2019                      LANDAU GOTTFRIED & BERGER LLP
                                      21
                                                                                        /s/ Monica Rieder
                                      22
                                                                                        MONICA RIEDER
                                      23                                                Attorneys for Jeffrey I. Golden,
                                                                                        Chapter 7 Trustee
                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                             2
                                     Case 8:19-bk-11218-MW         Doc 142 Filed 10/21/19 Entered 10/21/19 11:58:55                 Desc
                                                                    Main Document    Page 4 of 18



                                       1                        MEMORANDUM OF POINTS AND AUTHORITIES

                                       2          Jeffrey I. Golden (the “Trustee”), the chapter 7 trustee for the bankruptcy estate (the

                                       3 “Estate”) of debtor US Direct, LLC (the “Debtor”), hereby submits this Memorandum of Points and

                                       4 Authorities in support of his Motion for Order Pursuant to FRBP 9019 Approving Release

                                       5 Agreement Between Chapter 7 Trustee and Advantage Sales & Marketing LLC Formerly D/B/A

                                       6 Take 5 Media Group (the “Motion”).

                                       7 I.       FACTS

                                       8          A.      Filing of the Involuntary Petition

                                       9          On April 1, 2019, Future Logistics, Inc. filed an involuntary chapter 7 bankruptcy petition

                                      10 against the Debtor. On April 26, 2019, the Debtor filed an Answer to the involuntary petition.
& B ERGER LLP




                                      11 [Docket No. 14.] On May 6, 2019, the Debtor filed a brief in response to the involuntary petition,
           LOS ANGELES, CALIFORNIA




                                      12 in which the Debtor alleged that it received gross income of over $61 million in 2018. [Docket No.
              ATTORNEYS AT LAW
  GOTTFRIE D




                                      13 25, Declaration of Brian Hauck, ¶ 1.] On May 28, 2019, the petitioning creditor and the Debtor

                                      14 filed a stipulation consenting to entry of an order for relief effective June 28, 2019. [Docket No.
L ANDAU




                                      15 46.] On May 30, 2019, the Office of the United States Trustee filed a notice of appointment of Mr.

                                      16 Golden as Chapter 7 trustee. [Docket No. 54.] On June 7, 2019, the Court entered an order for

                                      17 relief effective June 28, 2019. [Docket No. 66.]

                                      18          B.      Background Regarding the Debtor’s Business

                                      19          The Trustee is informed that, prior to its bankruptcy, the Debtor was a direct mail business.
                                      20 The Debtor’s headquarters, prior to its shutdown, were located 1700 Barranca Parkway, Irvine, CA

                                      21 92606. The Debtor had two more business locations in Illinois and New Jersey. In one or more of

                                      22 its locations, the Debtor housed heavy stationary equipment used in the course of its direct mail

                                      23 business. Declaration of Jeffrey I. Golden (“Golden Declaration”), ¶ 2.

                                      24          C.      The Trustee’s Lack of Information Due to the Debtor’s Failure to Comply with
                                      25                  Its Obligations
                                      26          Pursuant to the Court’s amended order for relief, the Debtor was required to file schedules,
                                      27 the statement of financial affairs, and a list of all creditors by no later than July 5, 2019. The

                                      28 Debtor failed to meet that deadline. Additionally, the Debtor did not appear at the § 341 meeting of
                                                                                          3
                                     Case 8:19-bk-11218-MW        Doc 142 Filed 10/21/19 Entered 10/21/19 11:58:55                Desc
                                                                   Main Document    Page 5 of 18



                                       1 creditors on July 10, 2019. Golden Declaration, ¶ 3.

                                       2          On July 30, 2019, the Debtor’s counsel, attorney Donald W. Sieveke, filed a motion to be

                                       3 relieved as counsel for the Debtor. Mr. Sieveke’s motion appears to be based on the lack of

                                       4 communication or contact from Hauck and (presumably) Mr. Sieveke’s inability to continue

                                       5 representing the Debtor without such communication. [Docket No. 84.]

                                       6          On August 14, 2019, the Trustee held a continued § 341 meeting of creditors. The Debtor’s

                                       7 managing member Brian Hauck (“Hauck”) appeared on behalf of the Debtor. Based on Hauck’s

                                       8 assurances that the Debtor will be filing schedules shortly, the Trustee continued the meeting of

                                       9 creditors to September 18, 2019. Although Hauck pledged to file schedules within a week or two

                                      10 of the meeting, the Debtor has yet to do so. Golden Declaration, ¶ 4.
& B ERGER LLP




                                      11          In sum, to date the Debtor has not provided any information (beyond answers to a few
           LOS ANGELES, CALIFORNIA




                                      12 questions at the meeting of creditors) or turned over any assets or records to the Trustee. The
              ATTORNEYS AT LAW
  GOTTFRIE D




                                      13 Trustee is addressing those failures via a motion recently granted by this Court that designates

                                      14 Hauck as the “Debtor” under FRBP 9001(5). In the meantime, however, the Trustee is operating
L ANDAU




                                      15 with no funds and very little information regarding the Debtor’s historical financial transactions.

                                      16          D.     Proposed Agreement with Advantage Sales and Marketing LLC, Formerly

                                      17                 d/b/a Take 5 Media Group (“Advantage”)
                                      18          On September 11, 2019, Advantage’s counsel Trevor Sullivan contacted the Trustee
                                      19 regarding a former business relationship between Advantage and the Debtor. Mr. Sullivan stated

                                      20 that Advantage purchased the assets of an email marketing company called Take 5 Media Group

                                      21 in April 2018, and that the Take 5 Media Group business unit of Advantage (the “Take 5 Unit”)

                                      22 had performed services for US Direct under one or more marketing agreements. Mr. Sullivan

                                      23 further stated that Advantage had recently discovered inconsistencies with reporting metrics on

                                      24 email campaigns run by the Take 5 Unit, and as a result Advantage had decided to shut down the

                                      25 Take 5 Unit and refund clients for email campaigns run since Advantage acquired Take 5 Media

                                      26 Group. Mr. Sullivan represented that US Direct had paid the Take 5 Unit a total of $50,009.31

                                      27 and offered to provide the Trustee with a full refund of this amount in exchange for execution of a

                                      28 release agreement.
                                                                                            4
                                     Case 8:19-bk-11218-MW         Doc 142 Filed 10/21/19 Entered 10/21/19 11:58:55                 Desc
                                                                    Main Document    Page 6 of 18



                                       1          The Trustee’s counsel negotiated two modifications to the proposed release agreement.

                                       2 First, Advantage agreed to pay an additional $2,000 to defray the Trustee’s expenses in presenting

                                       3 this Motion, bringing Advantage’s total payment to the Estate to $52,009.31 (the “Settlement

                                       4 Payment”). In exchange for the Settlement Payment, the Trustee shall provide the requested

                                       5 general release of all claims the Estate may have against Advantage relating to the Take 5 Unit.

                                       6 Second, however, the agreement was also modified to (1) add a representation and warranty by

                                       7 Advantage that the total amount of money received from the Debtor by the Take 5 Unit is

                                       8 $50,009.31, and (2) provide that if the representation understates the amount of money received

                                       9 from the Debtor by the Take 5 Unit by more than $2,000, all of the releases in the agreement are

                                      10 void ab initio and the Trustee shall be free to pursue any and all claims the Estate may have
& B ERGER LLP




                                      11 against Advantage.
           LOS ANGELES, CALIFORNIA




                                      12          The Trustee now seeks approval of the release agreement with the negotiated modifications
              ATTORNEYS AT LAW
  GOTTFRIE D




                                      13 (the “Agreement”), a copy of which is attached as Exhibit “1” to the Golden Declaration.

                                      14 II.      THE COURT SHOULD APPROVE THE AGREEMENT BECAUSE IT IS FAIR
L ANDAU




                                      15          AND EQUITABLE AND IN THE BEST INTEREST OF THE ESTATE
                                      16          The Court should approve the proposed Agreement between the Trustee and Advantage
                                      17 because it is fair and equitable and in the best interest of the estate and creditors. Federal Rule of

                                      18 Bankruptcy Procedure 9019 provides that “[o]n motion by the trustee and after notice and a

                                      19 hearing, the court may approve a compromise or settlement.” Fed. R. Bankr. P. 9019(a). The

                                      20 Ninth Circuit has long recognized that “[t]he bankruptcy court has great latitude in approving

                                      21 compromise agreements.” Woodson v. Fireman’s Fund Ins. Co. (In re Woodson), 839 F.2d 610,

                                      22 620 (9th Cir. 1988); Goodwin v. Mickey Thompson Entm’t Grp., Inc. (In re Mickey Thompson

                                      23 Entm’t Grp., Inc.), 292 B.R. 415, 420 (9th Cir. BAP 2003). In approving a settlement agreement,

                                      24 the Court need conduct neither an exhaustive investigation into the validity, nor a mini-trial on the

                                      25 merits, of the claims sought to be compromised. U.S. v. Alaska Nat’l Bank (In re Walsh Constr.,

                                      26 Inc.), 669 F.2d 1325, 1328 (9th Cir. 1982). Rather, it is sufficient that the Court find that the

                                      27 settlement was negotiated in good faith and is reasonable, fair and equitable. Martin v. Kane (In

                                      28 re A & C Props.), 784 F.2d 1377, 1381 (9th Cir. 1986); see also Protective Committee of
                                                                                         5
                                     Case 8:19-bk-11218-MW         Doc 142 Filed 10/21/19 Entered 10/21/19 11:58:55                  Desc
                                                                    Main Document    Page 7 of 18



                                       1 Independent Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968)

                                       2 (establishing “fair and equitable” standard for approval of compromises in bankruptcy).

                                       3          In evaluating the fairness of a proposed compromise, the Ninth Circuit has instructed

                                       4 courts to consider four factors, namely: (a) the probability of success in the litigation; (b) the

                                       5 difficulties, if any, to be encountered in the matter of collection; (c) the complexity of the litigation

                                       6 involved, and the expense, inconvenience and delay necessarily attending it; and (d) the

                                       7 paramount interest of the creditors and a proper deference to their reasonable views in the

                                       8 premises. Woodson, 839 F.2d at 620 (quoting A & C Props., 784 F.2d at 1381). Consideration of

                                       9 these factors does not require the Court to decide the questions of law and fact raised in the

                                      10 controversies sought to be settled, or to determine whether the settlement presented is the best one
& B ERGER LLP




                                      11 that could possibly have been achieved. Rather, the Court need only canvass the issues to
           LOS ANGELES, CALIFORNIA




                                      12 determine whether the settlement falls “below the lowest point in the zone of reasonableness.”
              ATTORNEYS AT LAW
  GOTTFRIE D




                                      13 Newman v. Stein, 464 F.2d 689, 698 (2d Cir.), cert. denied sub nom. Benson v. Newman, 409 U.S.

                                      14 1039 (1972). Finally, although the Court should give deference to the reasonable views of
L ANDAU




                                      15 creditors, “objections do not rule. It is well established that compromises are favored in

                                      16 bankruptcy.” In re Lee Way Holding Co., 120 B.R. 881, 891 (Bankr. S.D. Ohio 1990); see also A

                                      17 & C Props., 784 F.2d at 1381 (“The law favors compromise and not litigation for its own sake.”);

                                      18 Am. W. Airlines, Inc. v. City of Phoenix (In re Am. W. Airlines, Inc.), 214 B.R. 382, 386 (Bankr. D.

                                      19 Ariz. 1997) (“The law favors compromise.”).

                                      20          Based on these principles and application of the pertinent Woodson factors, the Trustee’s

                                      21 proposed Agreement should be approved because it is reasonable, fair, equitable, and in the best

                                      22 interest of creditors and the estate. The proposed Agreement provides for the Estate to receive not

                                      23 only a 100% refund of all payments made by the Debtor to the Take 5 Unit, but also an additional

                                      24 $2,000 to defray the cost of the present Motion. The Estate will receive these benefits without the

                                      25 risk, uncertainty, or expense of litigation – which, in any event, would be extremely difficult (if not

                                      26 impossible) for the Trustee to conduct given that the Estate currently has no funds and extremely

                                      27 little information regarding the Debtor’s historical financial transactions. Finally, if the Trustee

                                      28 later discovers that the Estate has substantially greater claims against Advantage than Advantage
                                                                                             6
                                     Case 8:19-bk-11218-MW        Doc 142 Filed 10/21/19 Entered 10/21/19 11:58:55                 Desc
                                                                   Main Document    Page 8 of 18



                                       1 has represented, the releases in the Agreement shall be void and the Trustee shall be free to pursue

                                       2 those claims on behalf of the Estate. In short, the Agreement will permit the Trustee to recover

                                       3 over $50,000 in much-needed cash for the Estate without any significant risk or expense.

                                       4 III.     CONCLUSION

                                       5          For all of the foregoing reasons, the Trustee requests that the Court: (1) grant the Motion;

                                       6 (2) approve the Agreement; (3) authorize the Trustee to enter into the proposed Agreement on the

                                       7 terms provided therein; and (4) provide such other related relief as may be necessary to effectuate

                                       8 the foregoing.

                                       9

                                      10   Date: October 21, 2019                      LANDAU GOTTFRIED & BERGER LLP
& B ERGER LLP




                                      11
                                                                                       /s/ MONICA RIEDER
           LOS ANGELES, CALIFORNIA




                                      12
              ATTORNEYS AT LAW




                                                                                       MONICA RIEDER
                                                                                       Attorneys for Jeffrey I. Golden,
  GOTTFRIE D




                                      13
                                                                                       Chapter 7 Trustee
                                      14
L ANDAU




                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                            7
                                     Case 8:19-bk-11218-MW         Doc 142 Filed 10/21/19 Entered 10/21/19 11:58:55                  Desc
                                                                    Main Document    Page 9 of 18



                                       1                              DECLARATION OF JEFFREY I. GOLDEN

                                       2          I, Jeffrey I. Golden, declare:

                                       3          1.      I am the duly appointed Chapter 7 trustee of the estate of US Direct, LLC (“US

                                       4 Direct” or the “Debtor”). The following is based upon my personal knowledge or on information

                                       5 and belief and if called as a witness herein, I could and would competently testify thereto. All

                                       6 terms defined in the Motion are incorporated by reference herein as though set forth in full.

                                       7          2.      I am informed that, prior to its bankruptcy, the Debtor was a direct mail business.

                                       8 The Debtor’s headquarters, prior to its shutdown, were located 1700 Barranca Parkway, Irvine, CA

                                       9 92606. The Debtor had two more business locations in Illinois and New Jersey. In one or more of

                                      10 its locations, the Debtor housed heavy stationary equipment used in the course of its direct mail
& B ERGER LLP




                                      11 business.
           LOS ANGELES, CALIFORNIA




                                      12          3.      Pursuant to the Court’s amended order for relief, the Debtor was required to file
              ATTORNEYS AT LAW
  GOTTFRIE D




                                      13 schedules, the statement of financial affairs, and a list of all creditors by no later than July 5, 2019.

                                      14 The Debtor failed to meet that deadline. Additionally, the Debtor did not appear at the initial § 341
L ANDAU




                                      15 meeting of creditors, which I conducted on July 10, 2019.

                                      16          4.      On August 14, 2019, I held a continued § 341 meeting of creditors. Brian Hauck

                                      17 appeared on behalf of the Debtor. Based on Hauck’s assurances that the Debtor will be filing

                                      18 schedules shortly, I continued the meeting of creditors to September 18, 2019. Although Hauck

                                      19 pledged to file schedules within a week or two of the meeting, the Debtor has yet to do so.

                                      20          5.      To date, the Debtor has not provided any information (beyond answers to a few

                                      21 questions at the meeting of creditors) or turned over any assets or records to me.

                                      22          6.      On September 11, 2019, my office was contacted by Trevor Sullivan, counsel for

                                      23 Advantage Sales & Marketing LLC, formerly d/b/a Take 5 Media Group (“Advantage”), regarding

                                      24 a former business relationship between Advantage and the Debtor. Mr. Sullivan stated that

                                      25 Advantage purchased the assets of an email marketing company called Take 5 Media Group in

                                      26 April 2018, and that the Take 5 Media Group business unit of Advantage (the “Take 5 Unit”) had

                                      27 performed services for US Direct under one or more marketing agreements. Mr. Sullivan further

                                      28 stated that Advantage had recently discovered inconsistencies with reporting metrics on email
                                                                                         8
                                     Case 8:19-bk-11218-MW        Doc 142 Filed 10/21/19 Entered 10/21/19 11:58:55               Desc
                                                                  Main Document    Page 10 of 18



                                       1 campaigns run by the Take 5 Unit, and as a result Advantage had decided to shut down the Take 5

                                       2 Unit and refund clients for email campaigns run since Advantage acquired Take 5 Media Group.

                                       3 Mr. Sullivan represented that US Direct had paid the Take 5 Unit a total of $50,009.31 and offered

                                       4 to provide the Estate with a full refund of this amount in exchange for execution of a release

                                       5 agreement.

                                       6          7.     My counsel negotiated two modifications to the proposed release agreement. First,

                                       7 Advantage agreed to pay an additional $2,000 to defray the expense of presenting this Motion,

                                       8 bringing Advantage’s total payment to the Estate to $52,009.31 (the “Settlement Payment”). In

                                       9 exchange for the Settlement Payment, I shall provide the requested general release of all claims

                                      10 the Estate may have against Advantage related to the Debtor’s dealings with the Take 5 Unit.
& B ERGER LLP




                                      11 Second, however, the agreement was also modified to (1) add a representation and warranty by
           LOS ANGELES, CALIFORNIA




                                      12 Advantage that the total amount of money received from the Debtor by the Take 5 Unit is
              ATTORNEYS AT LAW
  GOTTFRIE D




                                      13 $50,009.31, and (2) provide that if the representation understates the amount of money received

                                      14 from the Debtor by the Take 5 Unit by more than $2,000, all of the releases in the agreement are
L ANDAU




                                      15 void ab initio and I shall be free to pursue any and all claims the Estate may have against

                                      16 Advantage. A copy of the release agreement with the negotiated modifications (the “Agreement”)

                                      17 is attached hereto as Exhibit “1”.

                                      18 / / /

                                      19 / / /

                                      20 / / /

                                      21 / / /

                                      22 / / /

                                      23 / / /

                                      24 / / /

                                      25 / / /

                                      26 / / /

                                      27 / / /

                                      28 / / /
                                                                                           9
Case 8:19-bk-11218-MW   Doc 142 Filed 10/21/19 Entered 10/21/19 11:58:55   Desc
                        Main Document    Page 11 of 18
Case 8:19-bk-11218-MW   Doc 142 Filed 10/21/19 Entered 10/21/19 11:58:55   Desc
                        Main Document    Page 12 of 18




                            EXHIBIT 1
  Case 8:19-bk-11218-MW               Doc 142 Filed 10/21/19 Entered 10/21/19 11:58:55                        Desc
                                      Main Document    Page 13 of 18
                                  GENERAL RELEASE AGREEMENT

         This General Release Agreement (this “Agreement”) is made and effective as of the last signature
date set forth below (the “Effective Date”) by and between Jeffrey I. Golden (“Trustee”), Chapter 7
trustee for the bankruptcy estate (the “Estate”) of US Direct, LLC (“Debtor”), and Advantage Sales &
Marketing LLC, which formerly did business as Take 5 Media Group (“Advantage”).

                                                RECITALS:

        A.       Advantage purchased the assets of the Take 5 Media Group on April 1, 2018.

         B.     Advantage and its predecessors previously contracted for the Take 5 Media Group business
unit of Advantage to provide marketing services to Debtor pursuant to one or more agreements, statements
of work, purchase orders, sales orders and/or other purchasing documents (collectively, the “Prior
Agreements”).

         C.     During an internal audit, Advantage discovered inconsistencies in the email campaign
reports provided to clients, including some inaccurate reports of the number of emails delivered, open rates,
and click through rates; and some traffic to client websites may have been generated by other means.

         D.      As a result of this situation, Advantage has permanently closed down the Take 5 business
unit, and is reimbursing all clients for the full value of the investment made with Advantage relating to the
Take 5 Media Group business unit of Advantage since Advantage purchased the Take 5 Media Group.
Advantage desires to make a payment to Trustee in exchange and as consideration for a release regarding
the Prior Agreements, subject to the terms and conditions set forth herein.

        NOW, THEREFORE, in consideration of the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties
agree as follows:

        1.       Payment.

                 (a)      Advantage will pay to Trustee $52,009.31 (the “Payment”) within ten (10)
business days of Advantage’s receipt from Trustee of (I) this Agreement duly executed and not revoked by
Trustee, and (II) a duly executed W-9 executed by Trustee.

                 (b)   Subject to Section 4 and to Advantage making the Payment, the parties agree that
Advantage shall have no further liability under the Prior Agreements with respect to services rendered prior
to the date hereof.

        2.       Release of Liability.

                  (a)     Subject to Section 4, effective on the date on which the Trustee receives the
Payment in good funds, Trustee, on behalf of the Estate, hereby releases and forever discharges Advantage,
its parents, subsidiaries and affiliates, past or present, and each of them, and their respective directors,
officers, agents, servants, employees, assigns, predecessors and successors in interest, and all other persons,
firms or corporations with whom any of the former have been, are now, or may hereafter be affiliated, and
each of them (collectively, the “Releasees”), from and against any and all claims, demands, liens,
agreements, contracts, covenants, actions, suits, causes of action in law or equity, obligations, controversies,
debts, costs, expenses, damages, judgments, orders and liabilities of whatever kind or nature in law, equity
or otherwise, whether known or unknown, fixed or contingent, suspected or unsuspected by the Trustee,
and whether concealed or hidden (collectively, “Claims”), which the Estate may now own or hold or have
at any time heretofore owned or held, which are based upon or arise out of or in connection with the Prior
                                                       1



                                                       EXHIBIT 1
                                                          11
  Case 8:19-bk-11218-MW              Doc 142 Filed 10/21/19 Entered 10/21/19 11:58:55                       Desc
                                     Main Document    Page 14 of 18



 Agreements or the service rendered by the Take 5 Media Group business unit of Advantage (or for which
 the Take 5 Media Group business unit of Advantage otherwise received payment) prior to the Effective
 Date (collectively the “Released Matters”), except that the foregoing release does not extend to
 Advantage’s obligation to make the Payment, or to Alexander Radetich, Richard Gluck or any of their legal
 entities.

                 (b)     The provisions of this Section 2 may be pleaded by the Releasees as a full and
complete defense and may be used as the basis for an injunction against any action at law or equity instituted
or maintained against them in violation hereof. In the event any Claim is brought or maintained by the
Trustee against a Releasee in violation of this Section 2, the Trustee shall be responsible for all costs and
expenses, including, without limitation, reasonable attorneys’ fees, incurred by the Releasee in defending
same.

                 (c)     Trustee (i) represents and warrants that he has not assigned to any other person or
entity any of the Estate’s rights, title and interest in, to and under the Released Matters, (ii) represents,
warrants and acknowledges that he has been fully advised by an attorney of the contents of Section 1542 of
the Civil Code of the State of California (“Section 1542”), (iii) understands the benefits offered under
Section 1542 and (iv) agrees to waive the benefits thereof and any rights he may have thereunder. Section
1542 provides as follows:

         “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR
         RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR
         AT THE TIME OF EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER,
         WOULD HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
         DEBTOR OR RELEASED PARTY.”

      TRUSTEE UNDERSTANDS THAT THIS WAIVER WILL PREVENT HIM FROM BRINGING
 CLAIMS THAT ARE UNKNOWN, UNSUSPECTED OR UNDISCLOSED AT THE TIME OF
 EXECUTION OF THIS AGREEMENT.

 Trustee also, on behalf of the Estate, waives the benefits of, and any rights he may have under, any statute
 or common law principle of similar effect in any jurisdiction.

         3.       Miscellaneous. Each party represents and warrants that the signatory hereto has the
 authority to execute and deliver this Agreement on behalf of the party hereto for which such signatory is
 acting. This Agreement represents the complete understanding of the parties with respect to the subject
 matter hereof, and may not be modified, amended or altered except by their subsequent written agreement.
 No prior or other agreement or understanding pertaining to the matters set forth herein shall be valid or of
 any force or effect. The warranties, representations, agreements and obligations contained in this
 Agreement shall survive the execution and delivery of this Agreement and shall survive any and all
 performances in accordance with this Agreement. This Agreement may be executed in any number of
 counterparts which together shall constitute this Agreement. Transmission by email of a pdf copy of the
 signed counterpart of this Agreement shall be deemed the equivalent of the delivery of the original. This
 Agreement shall be construed and enforced in accordance with the laws of the State of Delaware. This
 Agreement shall be binding upon and inure to the benefit of the parties and their respective successors,
 assigns and related entities.

          4.      Advantage Representation and Warranty. Advantage represents and warrants that the total
 amount of money received from the Debtor by the Take 5 Media Group business unit of Advantage is
 $50,009.31. Notwithstanding anything else set forth in this Agreement, if the representation and warranty
 in this Section 4 understates the amount of money received from the Debtor by the Take 5 Media Group
 business unit of Advantage by more than $2,000, all of the releases in this Agreement are void ab initio and
 the Trustee shall be free to pursue any and all claims the Estate may have against Advantage.
                                                      2
                                                      EXHIBIT 1
                                                         12
Case 8:19-bk-11218-MW   Doc 142 Filed 10/21/19 Entered 10/21/19 11:58:55   Desc
                        Main Document    Page 15 of 18



                                                [signature page follows]




                                                           3
                                    EXHIBIT 1
                                       13
         Case 8:19-bk-11218-MW        Doc 142 Filed 10/21/19 Entered 10/21/19 11:58:55       Desc
                                      Main Document    Page 16 of 18



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the last
signature date set forth below.



                                   JEFFREY I. GOLDEN

                                   By: _________________________________
                                   Name: Jeffrey I. Golden
                                   Title: Chapter 7 Trustee for US Direct, LLC
                                   Date: ________________________________




                                   ADVANTAGE SALES & MARKETING LLC
                                   FORMERLY D/B/A TAKE 5 MEDIA GROUP


                                   By:
                                   Name:
                                   Title:
                                   Date: _________________________________________




                                            4
                                                     EXHIBIT 1
                                                        14
       Case 8:19-bk-11218-MW                      Doc 142 Filed 10/21/19 Entered 10/21/19 11:58:55                                       Desc
                                                  Main Document    Page 17 of 18



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Landau Gottfried & Berger LLP, 1880 Century Park East, Suite 1101, Los Angeles, CA 90067.

A true and correct copy of the foregoing document entitled (specify): Chapter 7 Trustee’s Notice of Motion and Motion
for Order Pursuant to FRBP 9019 Approving Release Agreement Between Chapter 7 Trustee and Advantage
Sales & Marketing LLC Formerly D/B/A Take 5 Media Group; Memorandum of Points and Authorities; Declaration
of Jeffrey I. Golden in Support Thereof will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
October 21, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) October 21, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

 Honorable Mark S. Wallace                                          United States Trustee (SA)                Advantage Solutions
 United States Bankruptcy Court                                     Attn: Frank Cadigan                       Attn: Trevor Sullivan
 Central District of California                                     411 W 4th St Ste 7160                     18100 Von Karman Avenue,
 Ronald Reagan Federal Building and Courthouse                      Santa Ana, CA 92701                       Suite 1000
 411 West Fourth Street, Suite 6135/ Courtroom                                                                Irvine, CA 92612
 6C Santa Ana, CA 92701-4593

 US Direct LLC                                                      Brian Hauck
 1700 Barranca Parkway                                              7290 Edinger Ave., #4160
 Irvine, CA 92606                                                   Huntington Beach, CA 92647


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ________, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 October 21, 2019                              Anastasia Vedrova                           /s/ Anastasia Vedrova
 Date                                          Printed Name                                Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:19-bk-11218-MW                     Doc 142 Filed 10/21/19 Entered 10/21/19 11:58:55                                       Desc
                                                  Main Document    Page 18 of 18




1. TO BE SERVED BY THE COURT VIA NEF (Contd.)

    •   Anerio V Altman LakeForestBankruptcy@jubileebk.net, lakeforestpacer@gmail.com
    •   LESLIE A BOWER leslie@labowerlaw.com
    •   Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
    •   Shraddha Bharatia notices@becket-lee.com
    •   Jeffrey D Cawdrey jcawdrey@grsm.com, jmydlandevans@grsm.com;madeyemo@gordonrees.com;sdurazo@grsm.com
    •   Lauren Chee lchee@thompsoncoburn.com, dclow@thompsoncoburn.com
    •   Jerome S Demaree stan@demaree-law.com
    •   Caroline Djang caroline.djang@bbklaw.com,
        julie.urquhart@bbklaw.com;sansanee.wells@bbklaw.com;paul.nordlund@bbklaw.com
    •   Jeffrey I Golden (TR) lwerner@wgllp.com, jig@trustesolutions.net;kadele@wgllp.com
    •   Craig N Haring charing@blankrome.com, arc@blankrome.com
    •   Brian Hockett bhockett@thompsoncoburn.com
    •   Asa W Markel amarkel@masudafunai.com, asa.markel@azbar.org;yperdue@masudafunai.com;mlee@masudafunai.com
    •   Jennifer M Millier jennifer@millierlaw.com, jennifer.millier.esq@gmail.com
    •   Tania M Moyron tania.moyron@dentons.com, chris.omeara@dentons.com;nick.koffroth@dentons.com
    •   Christopher J Petersen cjpetersen@blankrome.com, gsolis@blankrome.com
    •   Timothy A Riedel triedel@baileycav.com, lpatterson@baileycav.com
    •   Monica Rieder mrieder@lgbfirm.com
    •   Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
    •   United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
    •   Roye Zur rzur@lgbfirm.com, srichmond@lgbfirm.com;vrichmond@lgbfirm.com;avedrova@lgbfirm.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
